jfottrtlj Court of Appeals;
                                   is>nn Antonio,

                                          October 09, 2013


                                      No. 04-13-00481-CR


                                    Terry Shawn LINVILLE,
                                             Appellant


                                                 v.




                                     The STATE of Texas,
                                             Appellee


                        From the 66th District Court, Hill County, Texas
                                     'Trial Court No. 37,777
                     Honorable F.B. (Bob) McGregor, Jr., Judge Presiding



                                          O R D E R



       The Appellant's motion for extension of time to file its response is GRANTED. Time is
extended to October 29, 2013.



                                                                            \jkfie~—>
                                                      Catheriac>Stone, Chief Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2013.




      vN^V O F Ap ''£»..
                                                      Keith E. Hottlc
                                                      Clerk of Court
 .■? o/